Citation Nr: 0938820	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a skin disability, 
characterized as a rash on the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969 and February 1991 to June 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In October 2008, the Board remanded the case for further 
development.  

In this decision, the Board reopens the Veteran's service 
connection claim.  The reopened claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 1991, the Board denied the Veteran's claim of 
entitlement to service connection for ulcers of the lower 
extremities.  

2.  Evidence received since the July 1991 Board raises a 
reasonable possibility of substantiating the service 
connection claim for a skin disability of the lower 
extremities.  


CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying the Veteran's 
service connection claim for skin ulcers of the lower 
extremities is final.  38 U.S.C. § 7104 (West 1991); 38 
C.F.R. 38 C.F.R. § 19.104 (1991); currently 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).
2. Evidence received since the July 1991 Board decision that 
denied service connection for a skin disability of the lower 
extremities is new and material, and the Veteran's service 
connection claim for such disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for a skin 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim for a skin disability of the lower 
extremities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

By way of procedural history, in April 1973, the RO initially 
denied the Veteran's service connection claim for skin ulcers 
of the lower extremities.  The Veteran did not appeal this 
rating decision within one year of being notified; therefore 
it became final.  He sought to reopen the matter in March 
1990.  The RO denied the claim in a June 1990 rating decision 
and the Veteran appealed such decision.

Thereafter, in July 1991, the Board denied service connection 
for ulcers of the lower extremities, and the Veteran was 
notified of that decision in the same month.  The Veteran did 
not file a timely appeal, thus that decision became final.  
38 U.S.C. § 7104 (West 1991); 38 C.F.R. 38 C.F.R. § 19.104 
(1991); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2008).

Based on the procedural history as outlined above, the last 
final decision was issued by the Board in July 1991.  Where a 
final Board decision exists on a given claim, that claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered by the Board.  
38 U.S.C.A. § 7104(b).  The exception is that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  Therefore, once a Board decision becomes 
final under § 7104(b), "the Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Since the July 1991 Board decision is the last final 
decision, the Veteran's service connection claim for a skin 
disability of the lower extremities, may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the Veteran's application to reopen his service 
connection claim for skin ulcers of the lower extremities was 
denied in July 1991, the claims folder consisted of service 
treatment records and VA medical evidence.  Service treatment 
records dated in October 1967 show that the Veteran was 
treated for skin ulcers of the left leg.  VA examination 
report dated in January 1973 shows no diagnoses pertinent to 
the skin.  The Board denied the Veteran's claim finding that 
the ulcers healed during service with treatment, and post-
service chronic ulcers were not objectively shown.  

Evidence received since the July 1991 decision includes 
additional VA medical evidence, private medical evidence, and 
the Veteran's contentions.  Significantly, a newly-received 
private treatment note dated in February 2005 shows evidence 
of thick skin on the right lower extremity.  Moreover, VA 
treatment note dated in February 2006 shows that the Veteran 
underwent a dermatological consultation due to complaints of 
a rash on the legs; topical medication was prescribed.  
Subsequent "Active Outpatient Medications" list shows a 
prescription for triamcinolone acetonide to be applied 
topically on his legs, twice a day.  As this newly-received 
medical evidence suggests that the Veteran has a current skin 
disability of the lower extremities, it bears directly and 
substantially upon the specific matter under consideration, 
and is therefore so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156 (2008).  Accordingly, the Veteran's claim of 
entitlement to service connection for a skin disability of 
the lower extremities is reopened.


ORDER

New and material evidence has been received to reopen the 
service connection claim for a skin disability of the lower 
extremities; to that extent, the appeal is granted.

REMAND

The Board, herein, has reopened the Veteran's service 
connection claim for a skin disability of the lower 
extremities.  Prior to analyzing this claim on the merits, 
the Board finds that further development is necessary.
As noted, the Veteran received in-service treatment for skin 
ulcers of the legs, and the current evidence shows that he is 
being treated for a skin disability of the lower extremities.  
As such, the Board finds that a VA examination is necessary 
to ascertain the etiology of any current skin disability of 
the lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed skin disability of 
the lower extremities.  The claims folder 
should be made available to the examiner 
for review prior to the examination.

The examiner should note any skin 
disability of the lower extremities 
currently shown, and then provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current skin disability of the lower 
extremities is related to the Veteran's 
in-service treatment in October 1967 for 
skin ulcers of the legs.  Any opinion 
should be reconciled with the service 
treatment records; VA examination report 
dated in January 1973; February 2005 
private treatment note; and subsequent VA 
medical evidence, to include a 
dermatological consultation note dated in 
February 2006 with prescription for 
topical medication to be applied to the 
legs.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
a skin disability of the lower 
extremities.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.
No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


